Per Curiam,
This case was tried by the court below without the intervention of a jury under the provisions of the act of April 22,1874.
In the opinion sent up with the record we have a clear and concise statement of the facts found by the .learned court, together with a full discussion and satisfactory disposition of the legal questions arising thereon. A careful consideration of the record has satisfied us that there is no error therein of which the defendant has any just reason to complain. The court was clearly right in holding: (1) That the act of June 8, 1891, under which the commonwealth claims, is not unconstitutional because of alleged defects in its title, or for any other reason ; (2) That section 4 of the act of June 30,1885, is still in full force ; and (3) That, by virtue of said last mentioned section, it was the duty of defendant company’s treasurer to assess, retain and pay over to the commonwealth the tax imposed by the first section of the act of June 8,1891, on so much of its indebtedness as was held and owned by residents of Pennsylvania ; and, for his failure or neglect to do so, said company is liable.
The act of June 8, 1891, was rightly construed, and the judgment is affirmed on the opinion of the learned president of the court below.